Exhibit 10.1

 

[Approved by Board of Directors—11/18/04]

 

 

 

FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.

 

 

2004 Equity Participation Plan

 

 

--------------------------------------------------------------------------------


 

FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.

 

2004 Equity Participation Plan

 

 

SECTION

 

CONTENTS

 

 

 

 

 

 

 

Section 1.

 

General Purpose of Plan; Definitions

 

 

Section 2.

 

Administration

 

 

Section 3.

 

Stock Subject to Plan

 

 

Section 4.

 

Eligibility

 

 

Section 5.

 

Performance Shares

 

 

Section 6.

 

Dexia Restricted Stock

 

 

Section 7.

 

Performance Share Units

 

 

Section 8.

 

Transfer, Leave of Absence, etc.

 

 

Section 9.

 

Amendments and Termination

 

 

Section 10.

 

General Provisions

 

 

Section 11.

 

Effective Date of Plan

 

 

Section 12.

 

Term of Plan

 

 

 

--------------------------------------------------------------------------------


 

Exhibit 10.1

 

[Approved by Board of Directors—11/18/04]

 

FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.

 

2004 Equity Participation Plan

 

Section 1.  General Purpose of Plan; Definitions.

 

The name of this plan is the Financial Security Assurance Holdings Ltd. 2004
Equity Participation Plan (the “Plan”).  The purpose of the Plan is to enable
the Company to retain and attract executives and employees who will contribute
to the Company’s success by their ability, ingenuity and industry, and to enable
such executives and employees to participate in the long-term growth of the
Company and Dexia by obtaining a proprietary interest in the Company or Dexia or
the cash equivalent thereof.

 

The Plan shall be unfunded.  All obligations of the Company under the Plan shall
be paid from the general assets of the Company.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

a.                                       “Act” means the Securities Exchange Act
of 1934, as amended.

 

b.                                      “Adjusted Book Value” means, as of a
particular date, the Book Value on such date, subject to the following
adjustments, each of which shall have been derived from the Company’s U. S. GAAP
financial statements for the period ended on such date (or, if not derivable
from such financial statements, shall be determined in good faith by the
Company), but reduced by the amount of the federal income tax applicable
thereto:

 

(i)                                     add to the Book Value the sum of (A) the
unearned premiums net of prepaid reinsurance premiums at such date, (B) the
estimated present value of future installment premiums, net of reinsurance, at
such date, (C) the estimated present value of ceding commissions to be received
related to reinsured future installment premiums at such date, and (D) the
estimated present value of future net interest margin at such date; and

 

(ii)                                  subtract from such total the sum of (A)
the deferred acquisition costs at such date and (B) the estimated present value
of premium taxes to be paid related to future installment premiums.

 

For purposes hereof, Adjusted Book Value shall be determined excluding the
after-tax effect of gains or losses attributable to mark-to-market of Investment
Grade credit derivatives.

 

c.                                       “Adjusted Book Value per share” means,
as of a particular date, Adjusted Book Value on such date divided by the number
of shares of FSA Stock outstanding (excluding treasury shares other than those
owned to hedge obligations under the Company’s Deferred Compensation Plan(s) or
Supplemental Executive Retirement Plan(s)) on such date.

 

d.                                      “Board” means the Board of Directors of
the Company.

 

1

--------------------------------------------------------------------------------


 

e.                                       “Book Value” means, as of a particular
date, the Company’s total shareholders’ equity on such date, as derived from the
Company’s U. S. GAAP financial statements for the period ended on such date. 
For purposes hereof, Book Value shall be determined excluding the after-tax
effect of gains or losses attributable to mark-to-market of Investment Grade
credit derivatives.

 

f.                                         “Book Value per share” means, as of a
particular date, Book Value on such date divided by the number of shares of FSA
Stock outstanding (excluding treasury shares other than those owned to hedge
obligations under the Company’s Deferred Compensation Plan(s) or Supplemental
Executive Retirement Plan(s)) on such date.

 

g.                                      “Cause” means (i) conviction of, or plea
of nolo contendere (or similar plea) by, a Participant in a criminal proceeding
for commission of a misdemeanor or a felony that is materially injurious to the
Company; or (ii) willful misconduct by a Participant in carrying out his or her
duties with the Company which is directly and materially harmful to the business
or reputation of the Company.

 

h.                                      “Change in Control” means (i) an event
or series of events as a result of which any “person” or “group” (as such terms
are defined in Rule 13d-5 under the Act) is or becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Act) of shares of capital stock
entitling the holder thereof to cast more than 50% of the votes for the election
of directors of the Company; or (ii) the approval by the Company’s shareholders
of the Company’s consolidation with or merger into another unaffiliated
corporation, or another unaffiliated corporation’s merger into the Company, or
the conveyance, transfer or lease of all or substantially all of its assets to
any unaffiliated person or (iii) unless otherwise determined by the Board, the
liquidation or dissolution of the Company.

 

i.                                          “Code” means the Internal Revenue
Code of 1986, as amended.

 

j.                                          “Committee” means the committee
administering the Plan pursuant to Section 2.

 

k.                                       “Company” means Financial Security
Assurance Holdings Ltd. (and, unless required otherwise by the context, its
Subsidiaries), a corporation organized under the laws of the State of New York
(or any successor corporation).

 

l.                                          “Dexia” means Dexia S.A., a limited
liability company under Belgium law having its registered office at 1000
Brussels, Square de Meeus 1, registered with the Commercial Registry of Brussels
under 604.748 (or any successor thereto).

 

m.                                    “Dexia Restricted Stock” means an award of
shares of Dexia Stock that are subject to the conditions under Section 6.

 

n.                                      “Dexia Stock” means ordinary shares of
Dexia.

 

o.                                      “Disability” means permanent and total
disability as determined under the Company’s long-term disability program or as
otherwise determined by the Committee.

 

p.                                      “Disinterested Person” means a person
meeting the requirements, if any, to be a member of a compensation committee
prescribed by Section 16 of the Act or any rule or regulation thereunder.

 

q.                                      “Division” means any of the operating
units or divisions of the Company designated as a Division by the Committee.

 

2

--------------------------------------------------------------------------------


 

r.                                         “Fair Market Value” means, as of a
particular date (i) in the case of FSA Stock, if such shares are not then
publicly traded, the greater of (A) the product of 0.85 and the Adjusted Book
Value per share of FSA Stock as of the last day of the calendar quarter ending
prior to the date of determination of Fair Market Value and (B) the average of
(a) the product of 1.15 and the Adjusted Book Value per share of FSA Stock as of
the last day of the calendar quarter ending prior to the date of determination
of Fair Market Value and (b) the product of 14 and Operating Earnings per share
of FSA Stock as of the last day of the calendar quarter ending prior to the date
of determination of Fair Market Value; and (ii) in the case of FSA Stock or
Dexia Stock, if such shares are then publicly traded, the closing sales price
per share of FSA Stock on the principal national securities exchange on which
FSA Stock is then traded or, in the case of Dexia Stock, the Euronext Brussels
stock exchange (or, if not then traded on the Euronext Brussels stock exchange,
the principal stock exchange on which Dexia Stock is then traded), in either
such case, on the last preceding date (including such particular date) (or such
other date as shall be specified herein) on which there was a sale of such
shares on such exchange and, in the case of Dexia Stock, converted into U.S.
dollars using the noon buying rate published by the Federal Reserve Bank of New
York for such date (or, if such rate is no longer published, such other rate as
the Committee shall approve), provided that if FSA Stock is not traded on a
national securities exchange but is traded in an over-the-counter market, “Fair
Market Value” means the average of the closing bid and asked prices for such
shares in such over-the-counter market for the last preceding date (including
such particular date) (or such other date as shall be specified herein) on which
there was a sale of such shares in such market.

 

s.                                       “FSA Stock” means the Common Stock,
$.01 par value per share, of the Company.

 

t.                                         “Good Reason” means the voluntary
termination by a Participant of his or her employment with the Company, after
the occurrence of any one of the following events without the Participant’s
express written consent:  (i) a diminution of any of the Participant’s
significant duties or responsibilities; (ii) a breach by the Company of its
obligations hereunder; (iii) the Company requiring the Participant to be based
at an office that is greater than twenty-five miles from the previous location
of the Participant’s office; or (iv) a material adverse change in the
Participant’s total compensation.  Notwithstanding the foregoing, a Participant
shall not be deemed to have terminated his or her employment for Good Reason
unless the Participant provides 60 days’ prior written notice to the Company
stating in reasonable detail the basis upon which “Good Reason” is asserted,
such notice is given within 120 days of the later of the occurrence of the event
or the date the Participant knows or should have known of the event which would
otherwise constitute Good Reason and, if such failure or breach is reasonably
susceptible to cure, the Company does not effect a cure within such 60-day
period.

 

u.                                      “Internal Reorganization” means the
direct or indirect acquisition of all or substantially all of the outstanding
FSA Stock by a newly organized holding company established to own the Company
and other companies engaged or to be engaged in the financial guaranty insurance
business, immediately following which Dexia continues to own, directly or
indirectly, shares of capital stock of the Company entitling Dexia to, directly
or indirectly, cast more than 90% of the votes for the election of directors of
the Company.

 

v.                                      “Investment Grade” means exposure at or
above the investment grade category by, or in accordance with criteria of,
Standard & Poor’s Ratings Services or Moody’s Investors Service, Inc.

 

w.                                    “Operating Earnings” means, as of a
particular date, net income of the Company for the first four completed calendar
quarters ended on or prior to such date less the after-tax effect of gains or
losses attributable to mark-to-market of Investment Grade credit derivatives, as
determined by the

 

3

--------------------------------------------------------------------------------


 

Company, consistent, as applicable, with its determination of net income
reported from time to time in the Company’s quarterly reports on Form 10-Q.

 

x.                                        “Operating Earnings per share” means,
as of a particular date, Operating Earnings for the first four completed
calendar quarters ended on or prior to such date, divided by the number of
shares of FSA Stock outstanding (excluding treasury shares other than those
owned to hedge obligations under the Company’s Deferred Compensation Plan(s) or
Supplemental Executive Retirement Plan(s)) on such date.

 

y.                                      “Participant” means any employee of the
Company selected for participation in the Plan by the Committee (as a recipient
of Performance Shares, Dexia Restricted Stock or Performance Share Units).

 

z.                                        “Performance Cycle” means a time
period specified by the Committee at the time a grant of Performance Shares is
made, during which the performance of the Company, a Subsidiary or a Division
will be measured.

 

aa.                                 “Performance Objectives” means goals set by
the Committee with respect, but not limited, to:  (i) earnings per share of FSA
Stock or Dexia Stock, (ii) pre-tax profits, (iii) net earnings or net worth,
(iv) absolute and/or relative return on equity or assets, (v) any combination of
the foregoing, or (vi) any other standard or standards deemed appropriate by the
Committee at the time a grant of Performance Shares is made.  Performance
Objectives may be in respect of the performance of the Company and its
Subsidiaries (which may be on a consolidated basis), a Subsidiary or a Division.

 

bb.                               “Performance Shares” means Performance Shares
granted to a Participant under Section 5.

 

cc.                                 “Performance Share Units” means Performance
Share Units granted to a Participant under Section 7, consisting of Performance
Shares and Dexia Restricted Stock.

 

dd.                               “Retirement” means early retirement (at or
after age 55) or normal retirement (after age 60) from active employment with
the Company, or as otherwise determined by the Committee.

 

ee.                                 “ROE” means, in respect of any Performance
Cycle, the average of:

 

(i)                                     the discount rate (expressed as an
annual percentage rate) such that (a) the Adjusted Book Value per share of FSA
Stock on the last day of the Performance Cycle, adjusted to exclude the
after-tax change in accumulated other comprehensive income (unrealized gains and
losses in the Company’s investment portfolio and any other component of other
comprehensive income) during such Performance Cycle, and the dividends paid per
share during such Performance Cycle, each discounted at such discount rate to
the first day of such Performance Cycle, equals (b) the Adjusted Book Value per
share of FSA Stock on the first day of such Performance Cycle; and

 

(ii)                                  the discount rate (expressed as an annual
percentage rate) such that (a) the Book Value per share of FSA Stock on the last
day of the Performance Cycle, adjusted to exclude the after-tax change in
accumulated other comprehensive income (unrealized gains and losses in the
Company’s investment portfolio and any other component of other comprehensive
income) during such Performance Cycle, and the dividends paid per share during
such Performance Cycle, each discounted at such

 

4

--------------------------------------------------------------------------------


 

discount rate to the first day of such Performance Cycle, equals (b) the Book
Value per share of FSA Stock on the first day of such Performance Cycle.

 

ff.                                     “Subsidiary” means any corporation
(other than the Company) that is a “subsidiary corporation” with respect to the
Company under Section 424(f) of the Code.  In the event that after the date
hereof the Company becomes a “subsidiary corporation” of another company, the
provisions hereof applicable to Subsidiaries shall, unless otherwise determined
by the Committee, also be applicable to such other company if it is a “parent
corporation” with respect to the Company under Section 424(e) of the Code.

 

Section 2.  Administration.

 

The Plan shall be administered by a Committee of not less than two persons, who
shall be members of and appointed by the Board and serve at the pleasure of the
Board, unless otherwise determined by the Board, and who shall be Disinterested
Persons so long as the FSA Stock is registered pursuant to Section 12 of the
Act.  Unless otherwise determined by the Board, the Human Resources Committee of
the Board shall serve as the Committee.

 

The Committee shall have the power and authority to grant to Participants,
pursuant to the terms of the Plan:  (a) Performance Shares, (b) Dexia Restricted
Stock and (c) Performance Share Units.

 

In particular, the Committee shall have the authority:

 

(i)                                     to select the officers and other key
employees of the Company to whom Performance Shares, Dexia Restricted Stock
and/or Performance Share Units may from time to time be granted hereunder;

 

(ii)                                  to determine whether and to what extent
Performance Shares, Dexia Restricted Stock or Performance Share Units, or a
combination of any of the foregoing, are to be granted hereunder;

 

(iii)                               to determine the number of shares of FSA
Stock or Dexia Stock to be covered by each such award granted hereunder;

 

(iv)                              to determine the terms and conditions, not
inconsistent with the terms of the Plan, of any award granted hereunder
(including, but not limited to, any vesting requirements or other restrictions
or performance criteria relating to any Performance Shares, Dexia Restricted
Stock or Performance Share Units awarded hereunder and/or any shares of FSA
Stock or Dexia Stock relating thereto);

 

(v)                                 to determine whether, and to what extent any
one or more specified Performance Objectives, relating to an award of
Performance Shares under the Plan, have been met by the Company over any one
Performance Cycle; and

 

(vi)                              to determine whether, to what extent and under
what circumstances FSA Stock, Dexia Stock and other amounts otherwise payable
with respect to an award under the Plan shall be deferred either automatically
or at the election of the Participant.

 

The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable; to interpret

 

5

--------------------------------------------------------------------------------


 

provisions of the Plan and any award issued under the Plan (and any agreements
relating thereto); and to otherwise supervise the administration of the Plan. 
Without limiting the generality of the foregoing, the Committee may (subject to
such considerations as may arise under Section 16 of the Act, or under other
corporate, securities and tax laws) take any steps it deems appropriate, that
are not materially substantive and are not inconsistent with the purposes and
intent of the Plan, to take into account the provisions of Section 162(m) of the
Code and the Committee may take any steps it deems appropriate (including
amending the terms or imposing further conditions on any award issued under the
Plan), that are not inconsistent with the purposes and intent of the Plan, to
take into account any proposed or existing legislation or regulations (whether
U.S. federal, state, or local or foreign), or to obtain or maintain favorable
taxation, exchange control or securities regulatory treatment for the Company or
a Participant.

 

All decisions made by the Committee pursuant to the provisions of the Plan shall
be final and binding, in the absence of bad faith or manifest error, on all
persons (including, without limitation, any interpretations of the Plan),
including the Company and Participants, and otherwise entitled to the maximum
deference permitted by law.

 

To the maximum extent permitted by law, the Committee and the members thereof
shall be indemnified by the Company for all action and inaction by each of them
in connection with the administration of the Plan or otherwise in connection
with the Plan.

 

Section 3.  FSA Stock Subject to Plan.

 

The total number of shares of FSA Stock reserved and available for distribution
under the Plan shall be 3,300,000; such shares may consist, in whole or in part,
of authorized and unissued shares, treasury shares, re-acquired shares, or
shares purchased by a grantor trust as provided for in Section 5.

 

If any shares of FSA Stock issuable pursuant to any Performance Share or
Performance Share Unit award granted hereunder cease to be issuable thereunder,
shall be paid in cash or such award otherwise terminates, such shares shall
again be available for distribution in connection with future awards under the
Plan.

 

The Plan contemplates, but does not require, that the Committee will award
Performance Share Units each year in a number equal to approximately 1% of the
number of issued and outstanding shares of FSA Stock.  The aggregate number of
shares of FSA Stock reserved for issuance under the Plan and the number of
shares of FSA Stock issuable pursuant to outstanding Performance Shares shall be
appropriately adjusted by the Committee in the event of any increase or decrease
in the number of outstanding shares of FSA Stock resulting from payment of an
FSA Stock dividend on FSA Stock, a subdivision or combination of shares of FSA
Stock, a reclassification of FSA Stock, a recapitalization involving the Company
or in the event of a merger or consolidation in which the Company shall be the
surviving corporation.

 

Section 4.  Eligibility.

 

Officers and other employees of the Company (but not any person who serves only
as a director) who are responsible for or contribute to the management, growth
and/or profitability of the business of the Company are eligible to be granted
Performance Shares, Dexia Restricted Stock and/or Performance Share Units under
the Plan.  The Participants under the Plan shall be selected from time to time
by the Committee, in its sole discretion, from among those eligible, and the
Committee shall determine, in its sole discretion, the number of shares covered
by each award.

 

6

--------------------------------------------------------------------------------


 

Section 5.  Performance Shares.

 

(a)                                  Administration and Awards.  The Committee,
in its discretion, may grant Performance Shares to one or more Participants. 
The terms and conditions of any grant of Performance Shares shall be set forth
in a written agreement between the Company and the Participant.  Such written
agreement may permit a Participant to make elections thereunder with respect to
the Performance Objective(s) applicable thereto and/or the method(s) of
calculating such Performance Objective(s).  Performance Shares shall be
denominated in shares of FSA Stock and, contingent upon the attainment of
specified Performance Objectives within one or more Performance Cycles and,
subject to the Company’s rights as set forth in paragraph (c) of this Section 5,
represent the right to receive a distribution of FSA Stock and/or payment of
cash following the completion of each Performance Cycle, as provided in
paragraph (b) of this Section 5.  The Committee shall determine the extent to
which any one or more Performance Objectives have been achieved by the Company
in the applicable Performance Cycle.  In the absence of bad faith or manifest
error, the Committee’s determination shall be final and binding upon a
Participant.

 

Performance Shares may be granted to a Participant prior to or during a
Performance Cycle, but distributions and payments with respect thereto may only
be made following the completion of a Performance Cycle, except as otherwise
provided in paragraph (d) of this Section 5 following a Change in Control or as
otherwise approved by the Committee.  The number of Performance Shares subject
to an award shall be allocated among the Performance Cycle(s) covered by such
award in such manner as the Committee shall determine.  The written agreement
evidencing the award of Performance Shares shall specify the number of
Performance Shares subject to the award, the number and duration of the
Performance Cycles to which those Performance Shares relate, the Performance
Objectives, the identification of the Performance Cycle(s) within which such
Performance Objectives must be satisfied, the number of Performance Shares
allocated to each such Performance Cycle, and the vesting provisions with
respect to such Performance Shares (i.e., the date or, if vesting is on an
installment basis, the dates after which the Participant shall have indefeasible
right to the distribution and/or payment described in paragraph (b) of this
Section 5, if any, with respect to certain or all Performance Shares subject to
the award), subject to the limitations thereon described below.  The number of
Performance Shares allocated to a Performance Cycle under any award of
Performance Shares to a Participant shall not exceed 100,000.  Unless otherwise
specified by the Committee at the time of award, the Performance Objective for
each Performance Cycle shall be the ROE during such Performance Cycle.

 

If any change shall occur in or affect the FSA Stock or Performance Shares on
account of any increase or decrease in the number of outstanding shares of FSA
Stock resulting from payment of a stock dividend on FSA Stock, a subdivision or
combination of shares of FSA Stock, a reclassification of FSA Stock, a
recapitalization involving the Company or in the event of a merger or
consolidation in which the Company shall be the surviving corporation, the
Committee shall make such adjustments, if any, that it deems necessary in the
number of shares of FSA Stock allocated to awards of Performance Shares then
outstanding to reflect such change.  In the event of an Internal Reorganization
(providing for a new holding company for the FSA group of companies), (i) the
Committee shall make such adjustments to then outstanding Performance Shares
(including Performance Shares underlying outstanding Performance Share Units) as
it shall deem appropriate to reflect such Internal Reorganization so that the
holders of outstanding Performance Shares are compensated based upon the overall
performance of the reconstituted FSA group of companies, including, without
limitation, adjusting the number of shares of FSA Stock allocated to such
Performance Shares and adjusting the Performance Objectives or manner of
calculating the Performance Objectives in respect of such Performance Shares;
and (ii) the term “Company” shall be deemed to refer to such new holding company
and the term “FSA Stock” shall be deemed to refer to the securities of such new
holding company for all purposes of the Plan.

 

7

--------------------------------------------------------------------------------


 

To reflect a change in tax laws or regulations or accounting principles, the
Committee shall make such adjustments in the Performance Objectives set forth in
all outstanding awards of Performance Shares in respect of Performance Cycles
not then completed so as to reflect such change to preserve the value of the
Performance Shares consistent with the intent and the purpose of the Plan,
provided the Company’s independent auditors shall have determined that such
adjustments shall not result in the Company’s loss of deductibility under
Section 162(m) with respect to Participants whose compensation is, in the
reasonable belief of the Committee, subject thereto.  Further, with respect to a
Participant, the deductibility of whose award of Performance Shares will not, in
the reasonable belief of the Committee, be subject to Section 162(m) of the
Code, the Committee may, in its discretion and independent of any determination
made by the Company’s independent auditors, adjust the Performance Objective(s)
in respect of Performance Cycles not then completed so as to reflect a change in
tax laws or regulations or accounting principles to preserve the value of the
Performance Shares consistent with the intent and the purpose of the Plan.

 

Performance Shares shall be vested at such time or times as determined by the
Committee (taking into account, without limitation, Section 16 of the Act) at
the date of award, provided that acceleration of vesting may be granted by the
Committee after the date of award, but in no event shall the Committee provide a
vesting schedule which would vest fewer Performance Shares in a Participant
through the completion of a particular Performance Cycle than the aggregate
number of Performance Shares allocated to such Performance Cycle and all
Performance Cycles included in such award which have been previously completed. 
If the Committee provides, in its discretion, that any award is vested only in
installments, the Committee may waive such installment vesting provisions at any
time.

 

Upon termination of a Participant’s employment by the Company without Cause and
upon Retirement, unvested Performance Shares shall vest pro-rata in proportion
to the percentage of the Performance Cycle for such Performance Shares during
which the Participant was employed by the Company.  In addition, all unvested
Performance Shares shall vest (i) upon death or Disability while employed by the
Company and (ii) as set forth in paragraph (d) of this Section 5 in the event of
a Change in Control.  Except as provided above, Performance Shares not vested on
the date of termination of employment shall be forfeited.

 

(b)                                 Distributions and Payments on Completion of
Performance Cycle.  In furtherance of an election discussed in paragraph (c) of
this Section 5, distributions of shares of FSA Stock and/or payments of cash
with respect to Performance Shares allocated to a particular Performance Cycle
covered by an award shall be made to the Participant within one hundred twenty
(120) days after the completion of such Performance Cycle in accordance with the
Committee’s determination of the achievement of the applicable Performance
Objectives, unless the agreement evidencing the award provides for the deferral
of such distribution or payment, in which event the terms and conditions of the
deferral shall be set forth in the agreement.  Provided a Participant who has
been granted a Performance Shares award shall have been employed by the Company
through the date on which a particular Performance Cycle shall have been
completed, or such Participant’s employment with the Company shall have been
terminated prior thereto by reason of death or Disability, such Participant
shall be entitled to receive with respect to each such award:

 

(i)                                     a number of shares of FSA Stock to be
determined in accordance with the following formula:

 

a x b = c ; or

 

8

--------------------------------------------------------------------------------


 

(ii)                                  a cash payment in an amount to be
determined in accordance with the following formula:

 

a x b x d = e; or

 

(iii)                               a combination of FSA Stock and cash in the
amounts determined in accordance with the formulae set forth in clauses (i) and
(ii) above, provided, however, that, in such event, in each such formula a shall
be multiplied by the percentage that represents the portion of the Performance
Shares allocated to such Performance Cycle to be paid in FSA Stock or cash, as
the case may be;

 

where:

 

a =                               the number of Performance Shares granted in
such award allocated to the applicable Performance Cycle;

 

b =                               a percentage (which may be more than 100%),
which represents the extent to which the Performance Objectives set forth in
such award have been achieved by the Company in the applicable Performance
Cycle;  Specifically, unless otherwise specified by the Committee at the time of
award, the ROE calculated for each Performance Cycle will determine such
percentage according to the following table:

 

Performance

 

Percentage of Performance

Cycle ROE

 

Objective Achieved

 

 

 

19% or higher

 

200%

 

16%

 

 

150%

 

13%

 

 

100%

 

10%

 

 

50%

 

7%

 

 

0%

 

 

All points in between will be interpolated using the straight line method.

 

c =                                the number of shares of FSA Stock to be
distributed to a Participant at the end of the applicable Performance Cycle
pursuant to such award;

 

d =                               the Fair Market Value of a share of FSA Stock
as of the last day of the applicable Performance Cycle or such other date as the
Committee shall specify in such award; and

 

e =                                the amount of the cash to be paid to the
Participant at the end of the applicable Performance Cycle pursuant to such
award.

 

The Committee may, in its sole and absolute discretion, provide that in the
event a Participant shall not have been employed by the Company through the date
on which a particular Performance Cycle covered by such Participant’s award
shall have been completed, such Participant may be entitled to a distribution of
FSA Stock and/or cash in respect of Performance Shares which have vested but
with respect to which a distribution or payment had not previously been made
with respect thereto, by allocating such vested, but unpaid, Performance Shares
to the remaining uncompleted Performance Cycles covered by such

 

9

--------------------------------------------------------------------------------


 

Participant’s award in such amounts as it determines, but in no event shall such
Participant receive allocations more favorable than the original allocations
made in such Participant’s award.

 

(c)                                  Election to Receive Stock or Cash.  Subject
to any deferral election made pursuant to the terms and conditions of an
agreement evidencing an award hereunder, at a date determined by the Company and
notified to each Participant prior to the date on which a Performance Cycle
shall be completed with respect to a Participant’s award of Performance Shares,
such Participant may make an election to receive such Participant’s
distribution, if any, following completion of such Performance Cycle, in shares
of FSA Stock and/or cash.  Such election shall be made in writing and shall be
delivered to the Company’s Chief Financial Officer or General Counsel, or such
other officer as the Committee shall from time to time designate. 
Notwithstanding any such election, the Committee may in its sole and absolute
discretion satisfy the Company’s obligations to any Participant either by
delivery of shares of FSA Stock, subject to the availability of such FSA Stock
under the Plan, or by paying cash.  If the Participant shall fail to make a
timely election, the Committee shall have the sole discretion to deliver shares
of FSA Stock and/or pay cash to satisfy any such obligation.

 

In the event Participants elect to receive shares of FSA Stock in satisfaction
of the Company’s obligations under paragraph (b) of this Section 5 with respect
to the completion of a particular Performance Cycle, and the aggregate number of
shares of FSA Stock subject to such elections exceeds the maximum number of
shares of FSA Stock reserved and available for distribution under the Plan, the
Committee shall have the absolute and sole discretion to satisfy such
obligations by reducing the number of shares of FSA Stock subject to such
elections to that number which equals the maximum number of shares of FSA Stock
so reserved and available for distribution under the Plan.  In such event, the
Committee shall reduce the number of shares of FSA Stock pursuant to each
Participant’s election pro rata, based upon the number of shares of FSA Stock
otherwise issuable pursuant to such elections.  The Company shall satisfy the
obligations to such Participants, which remain unsatisfied following a
distribution made pursuant to the foregoing reduction, by paying cash to such
Participants in accordance with the formula, and within the time period, set
forth in paragraph (b) of this Section 5.

 

(d)                                 Change in Control.  In the event of a Change
in Control, all Participants who then hold awards of Performance Shares will
immediately become fully vested with respect thereto (“Accelerated Shares”);
provided that such accelerated vesting shall not apply if a Plan Continuation
shall have occurred as provided below in this paragraph (d) (“Non-Accelerated
Shares”).  In the event of a Change in Control, a Participant shall be entitled
to a cash payment, or payments, pursuant to paragraph (b) of this Section 5 with
respect to all Performance Cycles completed on or prior to the date of the
Change in Control as provided in said paragraph; in addition, the Committee
shall value all Accelerated Shares in respect of Performance Cycles which shall
not have been completed on or before the date of the Change in Control based
upon the formulae set forth in paragraph (b) of this Section 5 except that b
shall be equal to a percentage (the “Minimum Percentage”) equal to (i) for all
Performance Cycles that do not include at least one completed year at the
Operative Date (as defined below), 100%, and (ii) for all Performance Cycles
that include at least one completed year at the Operative Date, a percentage
(which may be more than 100%), which represents the extent to which the
Performance Objectives set forth in such award have been achieved by the Company
in the applicable Performance Cycle assuming that the Company achieved 100% of
its Performance Objectives for each year not completed at the Operative Date. 
For purposes of the foregoing, the “Operative Date” shall mean the date of the
Change in Control.  On the date one year after the Change in Control (the
“One-Year Period”), the Company shall pay a Participant the cash to which such
Participant is entitled with respect to the Performance Shares whose vesting has
been accelerated based on the Change in Control unless, prior thereto, such
Participant’s employment shall have been terminated by the Company for Cause or
such Participant shall have voluntarily terminated his/her employment without
Good Reason (defined below), in either of which

 

10

--------------------------------------------------------------------------------


 

events such Participant shall forfeit all rights to such Performance Shares
whose vesting has been accelerated based upon the Change in Control and which
would not otherwise have vested and all rights to payment attributable to
application of the Minimum Percentage and any distribution of FSA Stock and/or
cash with respect thereto.  In the case of any Performance Cycle completed
during the One-Year Period, payment of any amount due shall be made in
accordance with paragraph (b) of this Section 5, provided that any incremental
payment due pursuant to the foregoing provisions of this paragraph (d) by reason
of application of the Minimum Percentage shall be payable at the end of the
One-Year Period unless forfeited.

 

In the event of a Change in Control, the Board of Directors may elect by
resolution prior to the Change in Control to continue the Plan (a “Plan
Continuation”), in which event all Non-Accelerated Shares shall vest and be
payable as if no Change in Control had occurred except as otherwise provided in
the next two succeeding sentences.  Following a Plan Continuation, if a
Participant’s employment shall be terminated by the Company without Cause or
such Participant shall voluntarily terminate his or her employment for Good
Reason, in either case prior to the completion of any Performance Cycle in
respect of any Non-Accelerated Shares, then (i) all Non-Accelerated Shares
outstanding at the date of the Change in Control and having Performance Cycles
which shall not have been completed prior to the date of termination of
employment shall be deemed to be Accelerated Shares (“Re-Accelerated Shares”)
for purposes of this paragraph (d) and (ii) payment in respect of such
Re-Accelerated Shares shall be made as provided in this paragraph (d) for
Accelerated Shares (except that the “Operative Date” shall mean the date of
termination of employment) and shall be paid immediately as if the One-Year
Period shall have elapsed.  In the event of a Plan Continuation, the Committee
shall make such adjustments, if any, to the Performance Objectives and/or the
method of calculating the Performance Objectives as it shall deem necessary or
appropriate to preserve the value of the Non-Accelerated Shares consistent with
the intent and the purpose of the Plan.

 

(e)                                  Holders of Performance Shares Not To Be
Treated As Stockholders.  Neither any Participant awarded Performance Shares
hereunder, nor any person entitled to exercise a Participant’s rights thereto in
the event of death, shall have any rights of a stockholder with respect to any
share of FSA Stock subject to such Participant’s award of Performance Shares,
except to the extent that a certificate for such shares shall have been issued
as provided for herein.

 

(f)                                    Non-Transferability of Performance
Shares.  No Performance Share shall be transferable by a Participant, or
otherwise subject to voluntary or involuntary sale, pledge, anticipation,
alienation, encumbrance, assignment, garnishment or attachment, other than by
will or by the laws of descent and distribution.

 

(g)                                 Funding.  Prior to the award of any
Performance Shares, the Committee may establish a funding vehicle to assist the
Company with its obligations under this Section 5.  The Committee may provide
that credits and allocations otherwise provided for by this Section 5 shall be
adjusted to take into account the amount and timing of purchases and sales of,
and dividends with respect to, FSA Stock under such fund; the manner in which
such fund otherwise operates; the amount of FSA Stock in such fund from time to
time; and such other factors as the Committee may deem relevant; provided that
the limitation in Section 3 hereof may not be adjusted under this sentence.  Any
fund shall be designed not to cause the plan to be considered to be funded for
tax purposes or for purposes of Title I of the Employee Retirement Income
Security Act of 1974, as amended.

 

11

--------------------------------------------------------------------------------


 

Section 6.  Dexia Restricted Stock.

 

(a)                                  Administration.  Shares of Dexia Restricted
Stock may be issued either alone or in addition to other awards granted under
the Plan.  The Committee shall determine the officers and key employees of the
Company to whom, and the time or times at which, grants of Dexia Restricted
Stock will be made, the number of shares to be awarded, the time or times within
which such awards may be subject to forfeiture, and all other conditions of the
awards.  The provisions of Dexia Restricted Stock awards need not be the same
with respect to each recipient.

 

(b)                                 Awards and Custody Arrangement.  Each award
of shares of Dexia Restricted Stock shall be evidenced by a written agreement,
in such form as the Committee shall from time to time approve, setting forth the
terms and conditions applicable to such award, including terms relating to the
vesting, restricted period and transfer restrictions applicable thereto.  The
Participant who is the prospective recipient of an award of Dexia Restricted
Stock shall not have any rights with respect to such award unless and until such
recipient has executed such written agreement evidencing the award and has
delivered a fully executed copy thereof to the Company, and has otherwise
complied with the then applicable terms and conditions.

 

The shares of Dexia Restricted Stock granted to a Participant shall be held in
custody during the Restricted Period applicable to such shares in a securities
account maintained by a custodian selected by the Company on behalf of the
Participant.  Upon grant of an award of shares of Dexia Restricted Stock (and
subject to the Participant’s execution and delivery of the related award
agreement), Dexia shall cause the custodian to be recorded as the record holder
of such shares in the records of Dexia’s transfer agent or in the records of
holders of Dexia Stock maintained by the Depositary Trust Company and the
custodian shall credit such shares to a notional account maintained for such
Participant in the books and records of the custodian.

 

In the event that Dexia determines that shares of Dexia Restricted Stock will be
evidenced by stock certificates, such stock certificates shall be registered in
the name of, and held in custody by, the custodian designated by the Company
until the Restricted Period with respect thereto shall have expired.  The
custodian shall credit such shares to a notional account maintained for such
Participant in the books and records of the custodian.

 

If and when the Restricted Period expires with respect to any shares of Dexia
Restricted Stock, Dexia shall cause the Participant to be substituted for the
custodian as the record holder of such shares in the records of Dexia’s transfer
agent or in the records of holders of Dexia Stock maintained by the Depositary
Trust Company and the custodian shall make a corresponding reduction to the
number of shares credited to such Participant’s notional account in the books
and records of the custodian.  Alternatively, any shares of Dexia Restricted
Stock that have been certificated in the name of the custodian shall be
cancelled upon the expiration of the related Restricted Period and shall be
reissued in the name of, and delivered to, the Participant and the shares
evidenced by such stock certificates shall be recorded in the name of such
Participant in Dexia’s share registry.

 

(c)                                  Restrictions and Conditions.  The shares of
Dexia Restricted Stock awarded pursuant to the Plan shall be subject to the
following restrictions and conditions:

 

(i)                                     Subject to the provisions of the Plan
and the award agreements, during a period set by the Committee commencing with
the grant date of such award and ending on such date or dates established by the
Committee, which date or dates shall not be less than six months following the
expiration of the Forfeiture Period applicable to any such shares of Restricted
Dexia Stock (the “Restricted Period”), the Participant shall not be permitted
voluntarily or involuntarily to sell, transfer, pledge, anticipate, alienate,
encumber or assign shares of Dexia

 

12

--------------------------------------------------------------------------------


 

Restricted Stock awarded under the Plan (or have such shares attached or
garnished); provided that the Restricted Period for any shares of Dexia
Restricted Stock that are automatically sold to the Company or Dexia to satisfy
withholding tax requirements in accordance with paragraph (e) of this Section 6
shall expire at the expiration of the applicable Forfeiture Period.

 

(ii)                                  Except as otherwise provided in paragraph
(c) of this Section 6, the recipient shall have, in respect of the shares of
Dexia Restricted Stock, all of the rights of a stockholder of Dexia, including
the right to vote the shares and the right to receive any cash dividends,
provided that any stock dividends paid, or proceeds of stock splits, shall
remain Dexia Restricted Stock subject to the same custody arrangement, vesting
provisions and Restricted Period applicable to the Dexia Restricted Stock in
respect of which such stock dividend was paid or stock split was made.  The
Committee may, in its sole discretion, at the time of award defer the payment of
any cash dividends otherwise payable until expiration of the Restricted Period.

 

(iii)                               The shares of Dexia Restricted Stock shall
be vested at such time or times as determined by the Committee at the date of
award, provided that acceleration of vesting may be granted by the Committee
after the date of award.  The period from the date of grant of any shares of
Dexia Restricted Stock to the date such shares are scheduled to become vested
(without regard to the acceleration of the vesting of such shares pursuant to
paragraph (c)(v), (vi) or (vii) of this Section 6 or otherwise) shall be
referred to as the “Normal Vesting Period” and the period from the date of grant
of any such shares of Dexia Restricted Stock to the date of vesting of such
shares (including the vesting of any such shares pursuant to paragraph (c)(v),
(vi) or (vii) of this Section 6) shall be referred to as the “Forfeiture
Period.”  If the Committee provides, in its discretion at the time of award,
that any award is vested only in installments, the Committee may waive such
installment vesting provisions at any time.

 

(iv)                              Upon termination of employment for any reason
during the Normal Vesting Period, (A) all shares of Dexia Restricted Stock still
unvested shall be forfeited by the Participant, subject to the provisions of the
award agreement and paragraphs (c)(v), (vi) and (vii) of this Section 6, and (B)
shares of vested Dexia Restricted Stock shall be delivered to the Participant
upon the conclusion of the applicable Restricted Period in accordance with this
paragraph (c).

 

(v)                                 Upon termination of a Participant’s
employment by the Company without Cause, unless the Committee shall otherwise
determine at the time of award, a portion of the shares of Dexia Restricted
Stock subject to such award that have not become vested prior to the date of
such termination shall vest as of such date, such portion to equal the ratio of
(A) the number of days in the Normal Vesting Period applicable to such shares
that have elapsed as of the date of termination, over (B) the total number of
days in such Normal Vesting Period.

 

(vi)                              Upon becoming eligible for Retirement at age
55 (a Participant’s “Retirement Eligibility Date”), unless the Committee shall
otherwise determine at the time of award, a portion of the shares of Dexia
Restricted Stock subject to such award that have not become vested prior to such
Participant’s Retirement Eligibility Date shall vest as of such date, such
portion to equal the ratio of (A) the number of days in the Normal Vesting
Period applicable to such shares that have elapsed as of the Retirement
Eligibility Date, over (B) the total number of days in such Normal Vesting
Period.  The shares of Dexia Restricted Stock subject to such award that are
still unvested following the Participant’s Retirement Eligibility Date shall
vest in equal installments as of the last day of each of the Company’s fiscal
quarters ending during the remaining term of

 

13

--------------------------------------------------------------------------------


 

the applicable Normal Vesting Period, provided that, in the case of each such
installment, the Participant remains employed by the Company until the
applicable vesting date.

 

(vii)                           All unvested Dexia Restricted Stock granted to a
Participant shall vest (A) upon the death or Disability of such Participant
while employed by the Company or (B) to the same extent that Performance Shares
vest, in the event of a Change in Control while such Participant is employed by
the Company.

 

(d)                                 Election to Receive Stock or Cash.  At a
date determined by the Company and notified to each Participant prior to the
date on which the Restricted Period shall be completed with respect to vested
shares of Dexia Restricted Stock granted to a Participant, such Participant may
make an election to receive payment in respect of such shares, if any, following
completion of such Restricted Period, in shares of Dexia Stock (not subject to
restrictions), cash or a combination of shares and cash.  Such election shall be
made in writing and shall be delivered to the Company’s Chief Financial Officer
or General Counsel, or such other officer as the Committee shall from time to
time designate.  Notwithstanding any cash election, the Committee may in its
sole and absolute discretion satisfy the Company’s obligations to any
Participant with respect to vested shares of Dexia Restricted Stock by delivery
of shares of Dexia Stock.  If the Participant shall fail to make a timely
election with respect to any vested shares of Dexia Restricted Stock, the
Committee shall have the sole discretion to deliver shares of Dexia Stock and/or
pay cash to satisfy any such obligation with respect to such vested shares of
Dexia Restricted Stock.

 

With respect to the cash settlement of any Dexia Restricted Stock awards
pursuant to this paragraph  (d), the amount of such cash payment shall be
determined by valuing each share of Dexia Restricted Stock at the Fair Market
Value of a share of Dexia Stock as of the last day of the Restricted Period (or
if such day is not a trading day for Dexia Stock, then the first succeeding
trading day for Dexia Stock).  Distribution of shares of Dexia Stock and/or
payments of cash with respect to Dexia Restricted Stock shall be made to the
Participant promptly after expiration of the applicable Restricted Period.

 

(e)                                  Tax Withholding.  In accordance with
Section 10(d), each Participant shall automatically sell to the Company a number
of whole and/or fractional shares of Dexia Stock that would otherwise be
distributed to the Participant upon expiration of the Forfeiture Period in order
to satisfy the minimum withholding requirement for all applicable Federal, state
and local income, excise and employment taxes; provided that the Participant may
elect to satisfy any such withholding requirement by the delivery of cash.  Such
election must be made in writing and delivered to the Company’s Chief Financial
Officer or General Counsel or such other officer as the Committee shall from
time to time designate no later than thirty (30) days prior to the date of any
such withholding requirement.  Any shares of Dexia Stock sold to the Company
pursuant to this paragraph  (e) shall be valued at their Fair Market Value on
the date of the applicable withholding requirement (or if such day is not a
trading day for Dexia Stock, then the first succeeding trading day for Dexia
Stock).

 

(f)                                    Dexia Stock Ceases to be Outstanding. 
If, as a result of any merger, reorganization or other business combination or
any other event or occurrence (a “Realization Event”), Dexia Stock is converted
or exchanged for cash, shares or other consideration (the “Realization
Consideration”), each share of Dexia Restricted Stock outstanding immediately
prior to such Realization Event shall be converted into the Realization
Consideration at the same time and on the same terms as applicable to Dexia
Stock in general and shall be subject to the terms and conditions of
Section 6(c) applicable to the Dexia Restricted Stock for which the Realization
Consideration was paid, including the timing of payment, transfer and forfeiture
provisions applicable with respect to the remaining term of the applicable
Restricted Period and the Forfeiture Period, unless, in any such case, waived by
the

 

14

--------------------------------------------------------------------------------


 

Committee in its sole discretion; provided that (i) to the extent that the
Realization Consideration consists of shares, the provisions hereof applicable
to Dexia Restricted Stock shall apply to such shares as if such shares were
Dexia Restricted Stock; and (ii) to the extent that the Realization
Consideration consists of cash (the “Restricted Cash Amount”), the Restricted
Cash Amount shall be (A) converted into U.S. dollars using the noon buying rate
published by the Federal Reserve Bank of New York for the date of receipt of
such cash (or if such rate is no longer published, such other rate as the
Committee shall approve) and (B) credited with a rate of return equal to the
Company’s ROE from the date of conversion into cash until the conclusion of the
Restricted Period.  The Company’s obligation to pay the Restricted Cash Amount,
along with any deemed earnings or losses thereon, shall be an unfunded
contractual obligation that will be satisfied out of the Company’s general
assets.  Participants shall have only the rights of a general unsecured creditor
of the Company with respect to such amounts.  For purposes of the foregoing, ROE
means, in respect of any period, the average of:

 

(i)                                     the discount rate (expressed as an
annual percentage rate) such that (a) the Adjusted Book Value per share of FSA
Stock on the last day of the last calendar quarter in such period, adjusted to
exclude the after-tax change in accumulated other comprehensive income
(unrealized gains and losses in the Company’s investment portfolio and any other
component of other comprehensive income) during such period, and the dividends
paid per share during such period, each discounted at such discount rate to the
first day of the first calendar quarter in such period, equals (b) the Adjusted
Book Value per share of FSA Stock on the first day of the first calendar quarter
in such period; and

 

(ii)                                  the discount rate (expressed as an annual
percentage rate) such that (a) the Book Value per share of FSA Stock on the last
day of the last calendar quarter in such period, adjusted to exclude the
after-tax change in accumulated other comprehensive income (unrealized gains and
losses in the Company’s investment portfolio and any other component of other
comprehensive income) during such period, and the dividends paid per share
during such period, each discounted at such discount rate to the first day of
the first calendar quarter in such period, equals (b) the Book Value per share
of FSA Stock on the first day of the first calendar quarter in such period.

 

Section 7.  Performance Share Units.

 

(a)                                  Administration.  Performance Share Units
may be issued either alone or in addition to other awards granted under the
Plan.  The Committee shall determine the officers and key employees of the
Company to whom, and the time or times at which, grants of Performance Share
Units will be made, the number of Performance Shares and shares of Dexia
Restricted Stock to be represented by each Performance Share Unit, and all other
conditions of the awards.  The provisions of awards of Performance Share Units
need not be the same with respect to each recipient.

 

(b)                                 Awards.  The prospective recipient of an
award of Performance Share Units shall not have any rights with respect to such
award, unless and until such recipient has executed an agreement evidencing the
Performance Share award and Dexia Restricted Stock award comprising such
Performance Share Units, and has delivered fully executed copies thereof to the
Company, and has otherwise complied with the then applicable terms and
conditions.  Unless otherwise specified by the Committee at the time of award,
each award of Performance Share Units shall be comprised of (i) a number of
Performance Shares equal to 90% of the number of Performance Share Units and
(ii) a number of shares of Dexia Restricted Stock equal to (A) the product of
(x) 10% of the number of Performance Share Units times (y) the Fair Market Value
of one share of FSA Stock determined as of December 31 of

 

15

--------------------------------------------------------------------------------


 

the year immediately preceding the year in which the award is made divided by
(B) the Fair Market Value of one share of Dexia Stock determined as of the day
preceding the date of the award.

 

Section 8.  Transfer, Leave of Absence, etc.

 

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

 

a.                                       a transfer of an employee from the
Company to a Subsidiary, or from a Subsidiary to the Company, or from one
Subsidiary to another; or

 

b.                                      a leave of absence, approved in writing
by the Committee, for military service or sickness, or for any other purpose
approved by the Company if the period of such leave does not exceed ninety (90)
days (or such longer period as the Committee may approve, in its sole
discretion).

 

Section 9.  Amendments and Termination.

 

The Board may amend, alter, or discontinue the Plan (or any portion thereof),
but no amendment, alteration or discontinuation shall be made which would impair
the rights of any recipient with respect to any award of Performance Shares,
Dexia Restricted Stock or Performance Share Units theretofore granted, without
the recipient’s consent; provided that the Board may not make any amendment to
the Plan that would, if such amendment were not approved by the holders of FSA
Stock, cause the Plan to fail to comply with (a) Section 16 of the Act (or Rule
16b-3 under the Act), or (b) any other requirement of applicable law or
regulation, unless and until the approval of the holders of FSA Stock is
obtained.

 

The Committee may amend the terms of any award or option theretofore granted,
prospectively or retroactively, but no such amendment shall impair the rights of
any holder without his or her consent.

 

Section 10.  General Provisions.

 

a.                                       All certificates for shares of FSA
Stock delivered under the Plan pursuant to any award of Performance Shares or
Performance Share Units, and all certificates for shares of Dexia Stock
delivered under the Plan pursuant to any award of Dexia Restricted Stock or
Performance Share Units, shall be subject to such stock-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the FSA Stock or Dexia Stock, as the case may be,
is then listed, and any applicable Federal, state or foreign securities law, and
the Committee may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.  The foregoing provisions of
this paragraph applicable to FSA Stock and Dexia Stock shall not be effective if
and to the extent that the shares of FSA Stock or Dexia Stock delivered under
the Plan are covered by an effective and current registration statement under
the Securities Act of 1933, as amended, such that application of such provisions
is no longer required, or if and so long as the Committee otherwise determines
that such application is no longer required.

 

b.                                      Subject to paragraph (d) below,
recipients of Dexia Restricted Stock or FSA Stock in respect of Performance
Shares under the Plan are not required to make any payment or provide
consideration other than the rendering of past services and/or the commitment to
render and rendering of future services.

 

c.                                       Nothing contained in the Plan shall
prevent the Board of Directors from adopting other or additional compensation
arrangements, subject to stockholder approval if such approval is required;

 

16

--------------------------------------------------------------------------------


 

and such arrangements may be either generally applicable or applicable only in
specific cases.  The adoption of the Plan shall not confer upon any employee of
the Company or any Subsidiary any right to continued employment with the
Company, nor shall it interfere in any way with the right of the Company to
terminate the employment of any of its employees at any time.

 

d.                                      Each Participant shall, no later than
the date as of which the value of an award first becomes includible in the gross
income of the Participant for Federal income tax purposes, pay to the Company or
make arrangements satisfactory to the Committee regarding payment of any
Federal, state or local taxes of any kind required by law to be withheld with
respect to the award; provided, however, that such tax withholding requirement
may be met by the withholding of shares of FSA Stock or Dexia Stock otherwise
deliverable to or vested in the Participant, pursuant to procedures approved by
the Committee.  The obligations of the Company under the Plan shall be
conditional on such payment or arrangements and the Company shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the Participant.

 

e.                                       At the time of grant, the Committee may
provide in connection with any grant made under the Plan that the shares of FSA
Stock or Dexia Stock received as a result of such grant shall be subject to a
right of first refusal, pursuant to which the Participant shall be required to
offer to the Company any shares that the Participant wishes to sell, with the
price being the then Fair Market Value of the FSA Stock or Dexia Stock, as the
case may be, subject to such other terms and conditions as the Committee may
specify at the time of grant.

 

f.                                         Notwithstanding any other provision
of the Plan, if the Committee determines that an individual entitled to take
action or receive payments hereunder is an infant or incompetent by reason of
physical or mental disability, it may permit such action to be made by or cause
such payments to be made to a legal guardian, custodian or comparable party,
without any further responsibility with respect thereto under the Plan.

 

g.                                      THIS PLAN SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICT OF LAWS.

 

Section 11.  Effective Date of Plan.

 

The Plan shall be effective on the date it is approved by a vote of the holders
of a majority of the total outstanding Stock.  The Plan shall not become
effective unless it is so approved.

 

Section 12.  Term of Plan.

 

No award of Performance Shares, Dexia Restricted Stock or Performance Share
Units shall be granted pursuant to the Plan on or after the tenth anniversary of
the date of the most recent stockholder approval of the Plan, but awards
theretofore granted may extend beyond that date.

 

17

--------------------------------------------------------------------------------

 